                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

                           *
 JENNIFER LAMB, individually and
                           *
 as the parent and guardian of
 RACHEL MACKEY             *
                           *
                          PLAINTIFFS
                           *                       CASE NO. 4:18CV00815 SWW
 V.                        *
                           *
                           *
 JAMES HOUSTON and CONAGRA *
 BRANDS, INC.              *
                DEFENDANTS *



                                      ORDER

      Plaintiffs commenced this personal injury action in state court against

Defendants James Houston (“Houston”) and Conagra Brands, Inc. (“Conagra”).

Conagra alone removed the case to this federal court, as Houston had neither

responded to the complaint nor made an appearance in the case. Now before the

Court is Plaintiffs’ and Conagra’s stipulation that Plaintiffs dismiss all claims

against Conagra, without prejudice. Additionally, Plaintiffs move for remand to

state court, and with no objection, the motion is granted.

      IT IS THEREFORE ORDERED that Plaintiffs’ claims against Separate

Defendant Conagra Brands, Inc. are DISMISSED WITHOUT PREJUDICE.




                                           1
      IT IS FURTHER ORDERED that this case is remanded to the Circuit Court

of Pope County, Arkansas, Civil Division.

      IT IS SO ORDERED THIS 28TH DAY OF NOVEMBER, 2018.

                                     /s/Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE




                                       2
